

	

		II

		109th CONGRESS

		1st Session

		S. 1983

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Santorum (for

			 himself, Mr. Nelson of Nebraska,

			 Mr. Inhofe, Mr.

			 DeMint, Mr. DeWine,

			 Mr. Hagel, Mr.

			 Coburn, Mr. Gregg,

			 Mr. Brownback, Mr. Ensign, Mr.

			 Martinez, Mr. Kyl,

			 Mr. Vitter, and Mr. Burr) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To prohibit certain abortion-related discrimination in

		  governmental activities.

	

	

		1.Short titleThis Act may be cited as the

			 Abortion Non-Discrimination Act of

			 2005.

		2.Abortion

			 Non-DiscriminationSection 245

			 of the Public Health Service Act

			 (42 U.S.C.

			 238n) is amended—

			(1)in the section

			 heading by striking and licensing of

			 physicians and inserting ,

			 licensing, and practice of physicians and other health care

			 entities;

			(2)in subsection

			 (a)(1), by striking to perform such abortions and inserting

			 to perform, provide coverage of, or pay for induced abortions;

			 and

			(3)in subsection

			 (c)—

				(A)in paragraph (1),

			 by striking includes and inserting means;

			 and

				(B)in paragraph

			 (2)—

					(i)by

			 inserting or other health professional, after an

			 individual physician;

					(ii)by

			 striking and a participant and inserting a

			 participant; and

					(iii)by inserting

			 before the period the following: , a hospital, a provider sponsored

			 organization, a health maintenance organization, a health insurance plan, or

			 any other kind of health care facility, organization or plan.

					

